

113 HR 3161 IH: To protect the Social Security and Medicare trust funds from the public debt limit.
U.S. House of Representatives
2013-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3161IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2013Mr. Forbes introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo protect the Social Security and Medicare trust funds from the public debt limit.1.Protection of the Social Security and Medicare Trust Funds from the public debt limit(a)Protection of Trust FundsNotwithstanding any other provision of law—(1)no officer or employee of the United States may—(A)delay the deposit of any amount into (or delay the credit of any amount to) the Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund, or the Federal Hospital Insurance Trust Fund or otherwise vary from the normal terms, procedures, or timing for making such deposits or credits, or(B)refrain from the investment in public debt obligations of amounts in either of such Trust Funds,if a purpose of such action or inaction is to not increase the amount of outstanding public debt obligations; and(2)no officer or employee of the United States may disinvest amounts in either of such Trust Funds which are invested in public debt obligations if a purpose of the disinvestment is to reduce the amount of outstanding public debt obligations.(b)Protection of benefits and expenditures for administrative expenses(1)In generalNotwithstanding subsection (a), during any period for which cash benefits or administrative expenses would not otherwise be payable from the Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund, or the Federal Hospital Insurance Trust Fund by reason of an inability to issue further public debt obligations because of the applicable public debt limit, public debt obligations held by such Trust Fund shall be sold or redeemed only for the purpose of making payment of such benefits or administrative expenses and only to the extent cash assets of such Trust Fund are not available from month to month for making payment of such benefits or administrative expenses.(2)Issuance of corresponding debtFor purposes of undertaking the sale or redemption of public debt obligations held by the Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund, or the Federal Hospital Insurance Trust Fund pursuant to paragraph (1), the Secretary of the Treasury may issue corresponding public debt obligations to the public, in order to obtain the cash necessary for payment of benefits or administrative expenses from such Trust Fund, notwithstanding the public debt limit.(3)Advance notice of sale or redemptionNot less than 3 days prior to the date on which, by reason of the public debt limit, the Secretary of the Treasury expects to undertake a sale or redemption authorized under paragraph (1), the Secretary of the Treasury shall report to each House of the Congress and to the Comptroller General of the United States regarding the expected sale or redemption. Upon receipt of such report, the Comptroller General shall review the extent of compliance with subsection (a) and paragraphs (1) and (2) of this subsection and shall issue such findings and recommendations to each House of the Congress as the Comptroller General considers necessary and appropriate.(c)Public debt obligationFor purposes of this section, the term public debt obligation means any obligation subject to the public debt limit established under section 3101 of title 31, United States Code.